Citation Nr: 1624447	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-05 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to diabetes mellitus type II (DM).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 in the United States Army, with service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the claim for DM was denied and a prior denial for peripheral neuropathy, upper and lower extremities, was confirmed and continued.  In February 2011, the RO reopened the claim for service connection for peripheral neuropathy.

In February 2010, the Veteran testified before a RO Decision Review Officer in Pittsburgh, Pennsylvania.  A transcript of that hearing is of record.

In March 2015, the Board granted service connection for DM and remanded the issue of peripheral neuropathy for an addendum opinion by a VA neurologist, which was provided in April 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the upper and lower extremities that had its clinical onset in service or within the first post service year or that is otherwise related to service, including presumed herbicide exposure, or due to or aggravated by his service-connected DM.



CONCLUSION OF LAW

Peripheral neuropathy of the extremities was not incurred or aggravated in service, including any presumed herbicide exposure in service and may not be presumed to have been incurred therein; it is not proximately due to or the result of service-connected DM.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on May 9, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of his claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, personnel records, and VA medical records. 

VA provided adequate medical examinations and opinions for the Veteran's claims adjudicated herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2006, August 2008, October 2014, and May 2015, the Veteran was afforded VA examinations for his peripheral neuropathy.  As discussed in more detail below, while the January 2006, August 2008, and October 2014 VA examinations are not adequate, the April 2015 addendum report includes responsive medical opinions and clinical findings and is adequate to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Further, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran is presumed to have been exposed to herbicides or the evidence with respect to exposure is at least in equipoise, the veteran is entitled to a presumption of service connection for certain disorders, including early-onset peripheral neuropathy.  See 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the record establishes that the Veteran served on land in Vietnam.  As such, the Veteran's herbicide exposure may be presumed as there is no affirmative evidence rebutting the presumption.

Service treatment records are silent for any complaints, treatments, or diagnoses of peripheral neuropathy during service.

Private treatment records in July 2001 noted that the Veteran had had several acute episodes that resulted in neck and left shoulder pain with radiation into the left arm, accompanied by paresthesias and dysesthesias of the second, third, and fourth fingers of the left hand.  The physician found that it was not clear what was causing the Veteran's symptoms but that findings suggested a peripheral problem such as reflex abnormalities.  

Private treatment records in February 2004 revealed that the Veteran's fingers, hands, and feet became numb approximately two months prior.  He contended that the numbness was becoming progressively worse and that he had difficulty manipulating things in his hands.  He denied any previous arms or legs problems, weakness, or numbness, even as far back as 20 years ago.  In September 2004, records showed that the Veteran was being seen for B-12 vitamin deficiency with diffuse paresthesias and that he was receiving B-12 injections every two weeks.  The Veteran remarked that when he reduced the injections to once a month, he had increased tingling and fatigue, which resolved when the frequency of the injections was increased to every two weeks.  

A September 2005 letter from the Veteran's private physician Dr. R.B.R. revealed that the Veteran had been relatively healthy until about one and a half years prior when he started experiencing numbness in both his hands and feet.  Dr. R.B.R. explained that the Veteran was referred to several neurologists who concluded that the Veteran had subacute combined degeneration due to B-12 deficiency.  He was treated with B-12 injections every two weeks, and showed considerable improvement.

A January 2006 VA examination report noted that the Veteran had a history of numbness in his elbows and hands, as well as from the waist down to his feet, for about two years.  The examiner reviewed the Veteran's private treatment records and indicated that his private physician found that the Veteran had a vitamin B-12 deficiency with diffuse paresthesias presumably secondary to antibody negative pernicious anemia.  The examiner diagnosed the Veteran with a vitamin B-12 deficiency with paresthesias, with unknown etiology, and noted that several private neurologists had not arrived at a definite diagnosis.

In April 2008, the Veteran was diagnosed with DM.  

A May 2008 VA general examination report diagnosed the Veteran with upper and lower peripheral neuropathy secondary to vitamin B-12 deficiency.  The examiner remarked that the Veteran's neuropathy picture was "confusing and basically beyond the scope of a general medical examiner." 

VA treatment records in August 2013 noted that the Veteran had bilateral tingling from the waist down to his toes and from his elbows to his fingertips, which first began approximately in 2005.  The physician noted that according to the Veteran's chart, his neuropathy was presumably due to B-12 deficiency, but that the etiology remained unknown.  The physician remarked that it was "very unlikely" that the peripheral neuropathy was due to his diabetes "given the clinical presentation and his excellent blood sugar control."  In March and April 2014, VA physicians noted that the Veteran's neuropathy pre-dated his diabetes.

An October 2014 VA examination noted that the Veteran's diabetes was under control, and that different doctors concluded that his neuropathy was due to B-12 deficiency, which remained in the lower normal limit range.  The examiner, a physician's assistant, remarked that the Veteran first experienced neuropathy around 2004, which was prior to his diagnosis of DM.  The examiner saw "no evidence of any peripheral neuropathy due to diabetes," and that since his diabetes was under control there was no aggravation of the neuropathy due to the diabetes.  The examiner stated that if further examination or opinion was needed, the Veteran should be seen by another clinician.

In March 2015, a VA podiatrist assessed a loss of protective sensation and stated that his neuropathy was related to his diabetes.

An April 2015 VA examination addendum from a neurologist noted that private treatment records in 2004 found that the Veteran's neuropathy was secondary to his vitamin B-12 deficiency, and that his cervical spinal cord dorsal columns had "T2 signal changes supporting the diagnosis of B-12 deficiency with resultant subacute combined spinal cord degeneration."  The neurologist noted that in 2004 the Veteran's "serum methylmalonic acid level was greater than 5000-clearly indicating that [the Veteran] had a relative B-12 deficiency with methylmalonic acidemia."  The neurologist remarked that the Veteran only started having "elevations in his HgbA1c" in 2014 and that he did not find "any clear evidence for aggravation" or that his peripheral neuropathy "related to [2004] cobalamin [B-12] deficiency."

As an initial matter, the evidence shows that the Veteran's STRs are silent as to any complaints, treatments, or diagnoses of peripheral neuropathy, and post-service treatment records note that he first exhibited symptoms of possible peripheral problems in July 2001, and was diagnosed with peripheral neuropathy in September 2004, over 30 years after his discharge from service.  Further, medical records show that prior to his September 2004 diagnosis of peripheral neuropathy, the Veteran had been relatively healthy and had not had any neuropathic symptoms, even as far back as twenty years before.  As such, the Board finds that he did not have early-onset of peripheral neuropathy for which he could be presumptively service-connected due to his exposure to herbicides.  See 38 C.F.R. § 3.309(e).  In addition, the Board finds that the Veteran did not have any symptoms or diagnoses of peripheral neuropathy while in-service, or for several years post-service, and as such does not meet the requirements for direct or presumptive service connection.  See 38 C.F.R. §3.303(a); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran also contends that his peripheral neuropathy is secondary to his service-connected DM.  The Board must weigh the evidence by considering how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all evidence is of equal value.  Caluza, 7 Vet. App. at 510-11; see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  

The evidence shows the Veteran was first diagnosed with peripheral neuropathy in September 2004.  He was referred to several private neurologists who concluded that he had subacute combined degeneration due to B-12 deficiency.  His physician prescribed him B-12 injections, which appeared to resolved the tingling and fatigue when taken every two weeks.  The Veteran was eventually diagnosed with DM in April 2008, four years after he was first diagnosed with peripheral neuropathy.  

Treatment records in August 2013 note that while the etiology for the Veteran's peripheral neuropathy remained unknown, it was "very unlikely" that it was due to his DM "given the clinical presentation and his excellent blood sugar control."  Further, in March 2014 and April 2014, VA physicians specifically noted that the Veteran's neuropathy pre-dated his diabetes. 

While the Board finds that the January 2006, May 2008, and October 2014 VA examinations are not adequate to properly determine whether the Veteran's peripheral neuropathy is due to or aggravated by his DM, the April 2015 addendum is adequate because it was conducted by a neurologist who reviewed the current evidence of record, including the Veteran's statements, and contains clear findings with a complete rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The April 2015 examiner specifically noted that in 2004, the Veteran's private physician diagnosed his neuropathy as secondary to his vitamin B-12 deficiency, and images of his cervical spinal cord dorsal columns showed "T2 signal changes supporting the diagnosis of B12 deficiency with resultant subacute combined spinal cord degeneration."  The examiner also noted that in 2004 the Veteran's test results indicated that he had a "relative B-12 deficiency with methylmalonic acidemia," and that he only started having elevated HgbA1c in 2014.  As such, the examiner opined that there was no clear evidence that his DM aggravated his peripheral neuropathy, which was related to his B-12 deficiency.

The Board finds compelling that, as discussed above, the April 2015 addendum opinion regarding the etiological relationship between the Veteran's peripheral neuropathy and his DM is negative.  In reaching his finding, the VA examiner considered all of the evidence and explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  As such, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Regarding the assessment of the March 2015 VA podiatrist that the Veteran's neuropathy is related to his diabetes, the Board finds this opinion to be of little probative weight.  The Board notes that, as a podiatrist, the examiner does not possess the same expertise as a neurologist to opine as to the etiology of the Veteran's neuropathy.  In addition, the VA podiatrist did not provide a rationale for his finding that the Veteran's neuropathy was related to his DM.  As such, the Board finds that the March 2015 VA podiatrist's opinion is conclusionary, and is of less probative value than that of the April 2015 VA addendum report.  Therefore, the weight of the evidence reflects that the Veteran's current peripheral neuropathy was not due to or aggravated by the Veteran's service-connected DM. 

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that diabetes mellitus may result in neuropathy is commonly known and, therefore, the Veteran's claim that his neuropathy is related to service-connected diabetes mellitus has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA neurology opinion more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection.  The Veteran does not have peripheral neuropathy of the upper and lower extremities either directly due to his military service, or secondary to his service-connected DM.  Thus, the claim of service connection must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to DM, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


